Citation Nr: 0324678	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from December 1963 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the RO, 
which denied a claim of service connection for PTSD.  

The veteran's sworn testimony was obtained in Washington, 
D.C. in March 2001 at a hearing conducted by the undersigned 
Member of the Board.  

The claim on appeal was remanded by the Board in May 2001 for 
additional development under the Veterans Claims Assistance 
Act of 2000 (VCAA) and VA laws and regulations pertinent to 
claims of service connection for PTSD.  This development is 
now complete.  


FINDINGS OF FACT

1.  The VA notified the veteran of the evidence and 
information needed to substantiate his claim, VA obtained all 
relevant, sufficiently identified, and available evidence 
referenced by the veteran, and provided him appropriate, 
comprehensive VA psychiatric and PTSD examinations a number 
of times, most recently in August 2002, all in an effort to 
assist him in substantiating his claim for service connection 
for PTSD, and related VA compensation benefits.  

2.  The veteran has not been clinically diagnosed with PTSD 
on repeated VA psychiatric and PTSD examinations, other than 
one undetailed summary out-patient treatment note made on 
July 21 1998 of diagnoses of PTSD and a major depressive 
affective disorder, with no relation to service or an 
incident in service, and without any further notation or 
explanation of a basis for the summary note.  The record 
includes no diagnosis of PTSD due to service or an incident 
in service.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has more than 
adequately been discharged by VA with respect to the claim on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001), codified at 38 C.F.R. § 3.159 
(VCAA).  The veteran has been provided full and complete VA 
psychiatric and PTSD examinations a number of times, most 
recently in August 2002, when his entire claims folder was 
reviewed in light of his undocumented assertions.  
Additionally, all identified VA and private treatment records 
pertinent to a psychiatric disorder and the claim on appeal 
have been obtained by VA, as well as many irrelevant and 
duplicate records.  VA has obtained a copy of the veteran's 
post-service employee medical folder, service personnel 
records, and all available service medical records.  Many 
duplicate records are on file.  Repeated VA PTSD examinations 
have consistently resulted in a diagnosis other than PTSD, 
without relation to the veteran's prior military service or 
any incident in service.  The medical evidence of record 
almost universally demonstrates an adjustment or delusional 
disorder on the part of the veteran, and VA is at a loss as 
how to respond to his continued belief that additional 
service medical or personnel records should exist, which have 
not already been requested and obtained.  Accordingly, the 
Board finds that in this case, VA has met or exceeded its 
duty to assist.  

Similarly, VA has also met or exceeded VCAA's notice 
requirements: The VA RO rating decisions and notices of June 
1998, September 1998, February 1999, May 1999, and August 
1999, the November 1999 statement of the case (SOC), the 
April 2000 and September 2002 supplemental statements of the 
case (SSOC's), and the Board's May 2001 Remand, clearly 
explain why the evidence submitted to date does not support 
the claim and undocumented assertions of the veteran made on 
appeal.  Additionally, the veteran was given a VA Board 
central office hearing in March 2001, at which time his sworn 
testimony was obtained.  The salient point is that the 
veteran has been afforded every reasonable opportunity to 
submit qualified evidence to substantiate his claim and 
assertions on appeal.  Moreover, the above correspondences, 
notices and development actions indicate that the veteran was 
advised of what he needed to do to support his claim on 
appeal, and what VA would do in response.  Notice of VCAA was 
issued to the veteran in the Board's May 2001 Remand, as well 
as the September 2002 SSOC.  Additionally, the veteran was 
repeatedly advised of what sort of evidence was needed to 
prove each assertion on appeal, he was advised of what 
evidence or information he needed to submit to VA, and he was 
advised of what evidence VA would obtain on its own, or in 
response to information provided by the veteran.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the 
RO rating decisions, SOC and SSOC's, as well as the May 2001 
Board Remand repeatedly advised the veteran that a diagnosis 
of PTSD was not enough, that he needed to submit or identify 
a diagnosis of PTSD, which has been linked to service or an 
incident in service by a qualified psychiatric examiner.  In 
November 2002, the veteran requested an additional 60 days to 
submit lay "affidavits from former military colleagues."  
However, more than 60 days passed since the extension 
request, and no additional evidence has been received from 
the veteran to date, approximately 10 months later.  The 
veteran's November 2002 extension of time also evidences an 
understanding of the sort of evidence needed to support his 
claim.  In June 2002, duplicate evidence was received at the 
RO from the VA medical center located in Iron Mountain, 
Michigan, for treatment from May 1986 to the present, with 
notation that the veteran was not seen at that facility prior 
to May 1986.  A duplicate copy of the veteran's employee 
medical folder was received regarding his prior employment at 
a VA medical center.  It is noted that from 1982 to 1995 the 
veteran was a VA employee working primarily as a medical 
technologist at the VA Iron Mountain Medical Center until his 
termination in 1995.  His official VA Personnel Folder 
Permanent Documents, Employee Performance Folder, and 
Employee Medical Folder-voluminous documents not pertinent 
to the claim of service connection, were received in June 
2002, along with many duplicates.  

With no additional pertinent evidence received, and with no 
PTSD diagnosis of record on repeated VA PTSD examinations, 
the Board reasonably concludes that VA has met both the duty 
to assist and notice provisions of VCAA.  Finally, the Board 
notes that the veteran has asserted that his service medical 
records do not include the results of a polygraph or "lie 
detector" test.  Service medical and personnel records have 
been requested no less than twice, with notation in February 
1999 from the National Personnel Records Center (NPRC) that 
no additional service records exist.  Additional development 
in this regard is not appropriate.  The salient point is that 
with no record of any diagnosis of PTSD on VA or private 
examination, and no diagnosis of PTSD due to service on file 
at any time by any mental health practitioner, further 
development in this regard would serve no useful purpose but 
to delay the appeal and unreasonably waste government 
resources.  The Board also adds that for many years following 
his VA termination, the veteran was consistently diagnosed 
with a delusional disorder, and his assertions of PTSD 
stressors, including post-service events not pertinent to the 
claim on appeal, were each thoroughly and exhaustively 
considered on comprehensive VA PTSD examination in August 
2002.  This examination included a thorough review of the 
veteran's entire VA claims file, with consideration of all of 
his assertions, claims, and theories of entitlement to 
service connection for PTSD.  A diagnosis of an adjustment 
disorder was given, fully consistent with the entire claims 
file and long documented clinical history.  The Board can 
find no basis for any further development.  Given the above 
situation, the Board will not again Remand this matter for 
development which will serve no useful purpose.  Both the 
letter and spirit of VCAA have been satisfied.  



II.  Service Connection for PTSD.  

--Claimed Stressors

The veteran asserts that he currently receives treatment for 
PTSD at VA, that his PTSD is due to service, and that a 
review of the evidence of record will support his claim.  
First, the veteran asserts that in February 1964 while in 
service, he went to a drinking establishment at night, where 
he consumed beer and a couple of mixed alcoholic drinks, some 
of which were paid for by a man whose name he does not 
recall.  Later that evening the veteran left the drinking 
establishment with this man, apparently in a state of 
intoxication and with difficulty walking and remembering any 
details whatsoever.  The veteran only vaguely recalls 
entering what he barely recalls might have been a hotel 
lobby, and he thinks he blacked out too.  The veteran asserts 
that he woke up to find that he was being sodomized and 
sexually "assaulted" by the man he had met earlier in the 
evening at a bar, had accepted a couple of alcoholic drinks 
from, had left that same establishment and gone home with.  

The evidence of record shows, and the veteran admits, he 
never reported the incident to any military personnel.  He 
did not seek any treatment, psychiatric, or religious 
counseling regarding the alleged incident, and he did not 
seek any military investigation into the matter.  

The second incident of "abuse" while in the military 
reportedly occurred several months later when military 
personnel questioned him during the course of a security 
screening in June or July 1964.  The veteran asserts that the 
abusive questioning concerned the veteran's blood pressure 
response to a question regarding his sexual orientation made 
during the course of a lie-detector test given for security 
screening.  The veteran's assertion as to the circumstances 
of this alleged "unwanted sexual assault" is not clear.  
Neither service medical nor personnel records show any such 
incident, and the veteran admits that he did not seek any 
treatment, psychiatric, or religious counseling regarding the 
alleged incident, and he did not seek any military 
investigation into the matter.  Service medical and personnel 
records are silent as to any such incident in June or July 
1964.  

A third incident, as reported on VA examination in August 
2002, was when Sergeant "Sanchez put his arms around me," 
and was "coming on to me."  Neither service medical nor 
personnel records show any report of such incident, and the 
veteran admits that he did not seek any treatment, 
psychiatric, or religious counseling regarding the alleged 
incident, and he did not seek any military investigation into 
the matter.  Service medical and personnel records are silent 
as to any such incident.  The veteran denied any impairment 
on his functioning as a result of this incident.  

A fourth alleged PTSD stressor incident, not pertinent to the 
appeal because it is not asserted to have occurred during 
service, reportedly occurred while working for VA as a 
medical technician at a local VA facility.  The veteran has 
repeatedly asserted that both his VA and service personnel 
and/or medical records should show and document these 
repeated same-sex assaults.  He asserts that additional 
records should be available to document these incidents of 
sexual assault.  The Board can find no basis for finding that 
his service medical records are incomplete.  Both service 
medical and personnel records were requested no less than 
twice, and in February 1999, the National Personnel Records 
Center (NPRC) advised VA that no additional records were 
available.  The salient point, as detailed below, is that the 
veteran has no diagnosis of PTSD, but, rather, has suffered 
from diagnosed delusional thinking or adjustment disorder, 
regarding termination from VA employment.  Accordingly, his 
assertions not only lack credibility, but there is no basis 
for the claim of service connection for PTSD, and no 
reasonable basis for further development of such a claim 
without any diagnosis of PTSD.  

--PTSD Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including psychoses 
and organic neurological disorders, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one (1) year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In the instant case, the veteran was 
discharged from active duty in October 1966.  No psychiatric 
treatment, complaint, symptomatology or diagnosis is shown in 
service, or for approximately 18 years after his 1966 
separation from service, as detailed below.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence, 
but not a nexus.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection for PTSD requires a current medical 
diagnosis of PTSD--to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  (Emphasis 
added).  See 38 C.F.R. § 3.304(f)(2002); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  The claim on appeal fails for lack 
of a diagnosis of PTSD.  

Service medical and personnel records are entirely negative 
for any complaint, treatment, diagnosis of any mental health 
issue or psychiatric disorder, or any reference to any 
homosexual incident, same-sex assault, or any assault during 
a security interview and lie-detector testing.  The veteran 
denied any psychiatric problems and no psychological 
abnormalities were noted on examination at separation from 
service.  

The post-service evidence of record shows no psychiatric or 
mental health complaint, treatment, or diagnosis from October 
1966 to September 1994.  Similarly, the veteran's VA employee 
medical and personnel records are entirely negative for any 
complaint, treatment, diagnosis of any mental health issue or 
psychiatric disorder, or any reference to any homosexual 
incident(s) or same-sex assault(s).  

The veteran was first seen at a VA facility in January 1986 
for a work-related back injury.  Other treatment not 
pertinent to the claim on appeal includes the report of an 
October 1994 colonoscopy.  

The veteran was first seen in September 1994 for work-related 
stress and sleep difficulty, with reported feelings of 
anxiety.  The veteran was diagnosed with a circadian rhythm 
sleep disorder.  The veteran reported sleep difficulty and 
anxiety when "on call" after his usual hours of work at VA.  
On October 18, 1994 individual psychotherapy, the veteran 
reiterated problems with his work environment's "on call" 
schedule.  On examination, the veteran exhibited no visible 
signs of anxiety, thought disorder, and he was not psychotic 
or delusional.  It appeared to the examiner that the veteran 
was experiencing a period of developing strategic means of 
asking management or his medical service to compromise with 
his desires for a change in his "on-call" schedule.  In 
February 1995, the veteran was seen for reports of stress 
related anxiety and difficulty relating to work.  The veteran 
denied any past psychiatric history.  The clinical impression 
was that of an occupational problem, with no diagnosis.  
Private treatment records of February 1995 show treatment for 
a sleep disorder related to his "on-call" work schedule.  
An April 1996 statement of C. H. R, D.O., shows treatment no 
earlier than August 1994 for work-related stress.  A VA 
outpatient treatment record of July 21, 1998 notes, "Major 
depressive affective disorder, single episode, moderate 
degree; depressive disord-mod...Prolonged post-traumatic stress 
disorder; PTSD."  No addition information was made at that 
time.  The veteran was never again noted to have PTSD.  
Additionally, a September 22, 1998 sleep study interpretation 
found no evidence of any sleep apnea or any related condition 
or other primary sleep pathology.  

The Board emphasizes that the evidence shows no diagnosis of 
PTSD related to service, although diagnoses of major 
depressive affective disorder, single episode, and PTSD were 
noted on July 21, 1998.  The brief single sentence note does 
not associate PTSD to the veteran's prior service, or any 
incident in service, and was made without note of the 
pertinent documented clinical history on file, and without 
any explanation or other notation.  PTSD due to service is 
not demonstrated by this July 21, 1998 one-sentence summary 
note.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Repeated VA examinations demonstrate and show that the 
veteran does not have PTSD, but, rather, an adjustment 
disorder, and possible a delusional disorder regarding his 
termination from VA employment.  VA psychiatric examinations 
of January 1999, April 1999, and June 1999 reveal a history 
of "high anxiety" since the veteran's childhood.  In 
January 1999, the veteran was noted to have reported a 
history of sexual abuse as a child, and he stated that he had 
a sister who was hospitalized for mental illness.  The 
diagnosis was anxiety disorder, not otherwise specified 
versus delusional disorder.  In April 1999, a paranoid 
personality disorder was to be ruled out.  In June 1999, and 
again in December 1999,  the veteran specifically refused 
pharmacological intervention, although recommended.  

In February 2000, the veteran was felt to have an anxiety 
disorder, not otherwise specified, versus a delusional 
disorder, rule out major depression with psychologic 
features.  

At the request of the Board made on Remand in May 2001, the 
veteran was afforded an extensive VA psychiatric and PTSD 
examination in August 2002, to include consideration of the 
veteran's assertions, in light of this past and present 
clinical and psychiatric history.  At the request of the 
Board, and upon other development, the VA examiner reviewed 
the veteran's service medical and personnel records, and his 
entire post-service clinical history.  On VA PTSD examination 
in August 2002, the veteran denied any history of being 
abused sexually as a child, or family history of psychiatric 
hospitalization.  Notation was made that this contradicted 
earlier statements.  The veteran gave a detailed account of 
his alleged PTSD stressors.  Based on this examination and 
review of the veteran's documented clinical history, the 
examiner was of the medical opinion that the veteran does not 
currently meet the diagnostic criteria for PTSD.  The 
examiner noted that the reported incidents of sodomy and 
sexual harassment in service did not appear to have resulted 
in any persistent symptoms.  Despite direct questioning as to 
the effects the veteran's experiences had on his life, he did 
not report any symptoms suggestive of re-experiencing, 
avoidance behaviors, emotional numbing or heightened arousal.  
The diagnosis was adjustment disorder with anxiety, chronic, 
with stressor regarding recent unemployment and ongoing 
employment issues.  The examiner further noted and opined 
that based on the interview and the review of the records, 
the veteran appeared to have a history of difficulty in his 
occupational functioning, which does not appear to be related 
to the specific events he reported to have occurred during 
his military service.  The veteran's current chief symptoms 
of preoccupation, rumination, and anxiety relate to the loss 
of a VA job seven years ago, which the veteran feels was 
unjustified.  Several factors suggest that his fixed belief 
has a delusional quality that would most likely indicate a 
diagnosis of delusional disorder, persecutory type.  However, 
since the accuracy of the reported VA job loss injustice 
could not be proven, it was felt that a diagnosis of a 
delusional disorder would not be given, but, rather, the 
diagnosis was adjustment disorder with anxiety.  

The salient point in this case is that the veteran is not 
diagnosed with PTSD disorder, and has never been give a 
diagnosis of PTSD which was also thought to be related to his 
military service or the reported incidents in service.  The 
veteran, in fact, has been found to not meet the criteria for 
a diagnosis of PTSD by several examiners on repeated VA PTSD 
and psychiatric examinations. The Board would point out that 
the veteran's lay opinion as to the incurrence of PTSD does 
not constitute competent medical evidence, as he has not been 
shown to have expertise in the area of psychiatric disorders.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the veteran's claim for service connection 
for PTSD must be denied, and, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 38 
U.S.C.A. § 5107(b) (West 2002) concerning the resolving of 
doubt in the veteran's favor, are not applicable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim of service 
connection for PTSD, as set forth above, and, therefore, 
reasonable doubt is not for application.  While the Board 
accepts that the veteran may have thought he was the subject 
of homosexual advances while in service, or that he was taken 
advantage of while in an intoxicated state, no examiner has 
concluded that he has PTSD as a result thereof.  On most 
recent VA examination, a psychologist pointed out that none 
of the veteran's alleged and described in-service 
experiences-even if accurately reported by the veteran, 
resulted in any mental health difficulty other than temporary 
embarrassment and regret.  With no diagnosis of PTSD on 
repeated VA examinations, and with note that the January 1999 
VA note fails to associate the note of PTSD to service, the 
veteran's in-service experiences can not be said to meet the 
requisite chronic derivation which is necessary before 
service connection might be accorded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board emphasizes 
that with no diagnosis of PTSD due to service, the claim 
fails as against a preponderance of the evidence of record.  
The veteran's assertions of PTSD due to service are squarely 
contradicted by qualified psychological examiners on repeated 
VA PTSD and psychiatric examinations.  While giving due 
weight to the veteran's assertions, greater weight must be 
given to the existing psychiatric opinions of record-all of 
which weigh against the claim on appeal.  Service connection 
for PTSD is not warranted, and the claim is denied.  


ORDER

The claim of service connection for post-traumatic stress 
disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

